Case 20-11177-KBO   Doc 613-18   Filed 08/28/20   Page 1 of 4




             Exhibit P
Second Pharmaceutical Company Admits to Price Fixing, Resolves Relat...   https://www.justice.gov/opa/pr/second-pharmaceutical-company-admits-...
                              Case 20-11177-KBO             Doc 613-18         Filed 08/28/20      Page 2 of 4

                 An official website of the United States government Here’s how you know



              JUSTICE NEWS

                                                            Department of Justice

                                                             Office of Public Affairs


             FOR IMMEDIATE RELEASE                                                                    Tuesday, December 3, 2019


              Second Pharmaceutical Company Admits to Price Fixing, Resolves Related False
                                        Claims Act Violations

                 Rising Pharmaceuticals Agrees to Pay Over $3 Million in Criminal Penalty, Restitution, and Civil
                                                           Damages


             Rising Pharmaceuticals Inc. (Rising), a generic pharmaceutical company headquartered in New Jersey, was
             charged for conspiring to fix prices and allocate customers for a generic hypertension drug, the Department of
             Justice announced today.

             According to a one-count felony charge filed today in the United States District Court for the Eastern District of
             Pennsylvania in Philadelphia, from about April 2014 until at least September 2015, Rising participated in a criminal
             antitrust conspiracy with a competing manufacturer of generic drugs and its executives to fix prices and allocate
             customers for Benazepril HCTZ, a medicine used to treat hypertension. This charge is the fourth in the Department
             of Justice’s Antitrust Division’s ongoing criminal investigation in the generic pharmaceuticals industry; previously,
             two executives were charged and pleaded guilty to criminal antitrust violations, and a corporation, Heritage
             Pharmaceuticals Inc., was charged and entered into a deferred prosecution agreement with the Antitrust Division.

             Today, the Antitrust Division also announced a deferred prosecution agreement resolving the charge against Rising,
             under which the company admits that it conspired to fix prices and allocate customers for Benazepril HCTZ. Under
             the deferred prosecution agreement, Rising agrees that $1,543,207 is the appropriate amount of restitution it owes
             to victims of the charged conduct. To account for Rising’s separate agreement with the Department’s Civil Division,
             which requires Rising to pay approximately $1.1 million in civil damages for False Claims Act violations predicated
             on Rising’s antitrust conduct, the deferred prosecution agreement calls for an offset of Rising’s restitution, to
             $438,066. The agreement also requires Rising to pay a $1.5 million monetary penalty, reduced from the fine of
             approximately $3.6 million called for under the U.S. Sentencing Guidelines, due to Rising’s financial condition and
             liquidation. Both the deferred prosecution agreement and civil settlement agreement require approval in the
             bankruptcy court. Once approved, the deferred prosecution agreement will be filed in district court.

             In addition, under the deferred prosecution agreement, Rising has agreed to cooperate fully with Antitrust Division’s
             ongoing criminal investigation. To allow Rising to comply with the agreement’s terms, the United States will defer
             prosecuting Rising for three years, or until its ongoing bankruptcy proceedings become final, whichever comes first.
             The agreement will not be final until accepted by the court.

             “Today’s charge, like the previous corporate and individual charges announced in this investigation, publicly affirms
             the Antitrust Division’s steadfast commitment to prosecuting the companies and executives who fixed prices of
             generic pharmaceuticals,” said Assistant Attorney General Makan Delrahim of the Department of Justice’s Antitrust
             Division. “Rising and its co-conspirators exploited patients that rely on Benazepril HCTZ as a low-cost alternative to
             brand-name medications to treat high blood pressure. The deferred prosecution agreement is an important step in




1 of 3                                                                                                                        8/20/2020, 3:28 PM
Second Pharmaceutical Company Admits to Price Fixing, Resolves Relat...     https://www.justice.gov/opa/pr/second-pharmaceutical-company-admits-...
                               Case 20-11177-KBO              Doc 613-18         Filed 08/28/20        Page 3 of 4
             restoring integrity to the generics industry. It will require from Rising not only an admission of guilt, a criminal
             penalty and cooperation in the ongoing investigation, but also restitution to the direct purchasers that bought
             Benazepril HCTZ at artificially inflated prices.”

             “The U.S. Postal Service Office of Inspector General appreciates the opportunity to assist in these critical generics
             industry antitrust investigations,” said Special Agent in Charge Scott Pierce. “Aggressively pursuing those
             companies and executives who foster behavior related to price fixing, bid rigging and market allocation helps to
             ensure an open process by which generic pharmaceuticals can be competitively priced and sold. Working closely
             with the Department of Justice and our counterparts at the Federal Bureau of Investigation, the U.S. Postal Service
             Office of Inspector General stands ready to support these vital efforts going forward.”

             “The FBI is proud to join our partners in this effort to uncover companies and individuals who attempt to exploit
             necessary medicines to cheat the economic system and illegally amass wealth,” said Timothy R. Slater, Assistant
             Director in Charge of the FBI’s Washington Field Office. “Today’s announcement shows the FBI’s level of
             commitment to investigating allegations of antitrust violations and illuminating criminal behavior so that the
             perpetrators can be held accountable.”

             The Antitrust Division entered into this deferred prosecution agreement with Rising based on the individual facts and
             circumstances of this case. Among those facts and circumstances, the agreement specifically identifies the
             company’s substantial and ongoing cooperation with the investigation to date, including its disclosure of information
             regarding criminal antitrust violations involving drugs other than those identified in the criminal charge and the
             agreement. According to the agreement, this cooperation has allowed the United States to advance its investigation
             into criminal antitrust conspiracies among other manufacturers of generic pharmaceuticals. Other facts and
             circumstances identified in the agreement include Rising’s agreement to pay restitution, and the fact that a
             conviction (including a guilty plea) would result in substantial delay to Rising’s ongoing bankruptcy proceeding and
             liquidation. The agreement can ensure that Rising is held accountable for its criminal conduct and preserves the
             United States’ ability to prosecute it should material breaches occur.

             In a separate civil resolution, Rising has agreed to pay $1.1 million to resolve allegations under the False Claims Act
             related to the price-fixing conspiracy. The government alleged that between 2013 and 2016, Rising paid and
             received remuneration through arrangements on price, supply, and allocation of customers with another
             pharmaceutical manufacturer for certain generic drugs in violation of the Anti-Kickback Statute, and that its sale of
             these drugs resulted in claims submitted to the Medicare and Medicaid programs.

             “My Office is proud to announce the next civil healthcare fraud settlement with the Antitrust Division and the Civil
             Division,” said William M. McSwain, U.S. Attorney for the Eastern District of Pennsylvania. “We remain focused on
             price-fixing and market allocation in generic drugs and addressing the impact on federal healthcare programs like
             Medicare and Medicaid. This resolution with Rising is another important accomplishment in that area, which will
             only serve to accelerate our ongoing investigation.”

             “Hypertension medicines are vital for patient health, and engaging in schemes to price fix these generic medicines is
             illegal and could potentially be dangerous, as some patients may have an inability to pay for the medicines they
             need,” said Maureen R. Dixon, Special Agent in Charge of the Philadelphia Regional Office of the Inspector
             General, Department of Health and Human Services. “HHS-OIG will continue to work with our law enforcement
             partners to investigate allegations of companies engaging in actions that put the public and the Medicare program at
             risk.”

             The criminal charge is the result of an ongoing federal antitrust investigation into price fixing, bid rigging and other
             anticompetitive conduct in the generic pharmaceutical industry, which is being conducted by the Antitrust Division
             with the assistance of the United States Postal Service Office of Inspector General, the FBI’s Washington Field
             Office and the U.S. Attorney’s Office for the Eastern District of Pennsylvania. Anyone with information on market
             allocation, price fixing, bid rigging and other anticompetitive conduct related to the generic pharmaceutical industry
             should contact the Antitrust Division’s Citizen Complaint Center at 1-888-647-3258 or visit www.justice.gov/atr




2 of 3                                                                                                                              8/20/2020, 3:28 PM
Second Pharmaceutical Company Admits to Price Fixing, Resolves Relat...   https://www.justice.gov/opa/pr/second-pharmaceutical-company-admits-...
                              Case 20-11177-KBO             Doc 613-18        Filed 08/28/20       Page 4 of 4
             /contact/newcase.html.

             The civil settlement was handled by the Civil Division’s Commercial Litigation Branch and the U.S. Attorney’s Office
             for the Eastern District of Pennsylvania with support from the Department of Health and Human Services Office of
             the Inspector General. Except for those facts admitted to in the deferred prosecution agreement, the claims
             resolved by the civil settlement are allegations only, and there has been no determination of liability.


             Attachment(s):                                                 Component(s):
             Download Information                                           Antitrust Division
                                                                            Federal Bureau of Investigation (FBI)
             Topic(s):
             Antitrust                                                      Press Release Number:
                                                                            19-1,929

                                                                                                         Updated December 3, 2019




3 of 3                                                                                                                       8/20/2020, 3:28 PM
